Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims submitted January 4, 2021.
Applicants canceled claims 2, 9, and 16.  Applicants further amended claims 1, 8, and 15.  Claims 1, 3-8, 10-15, and 17-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 8, and 15: The claims recite a process and machine (e.g., “a method, comprising…,” “a computer readable medium including instructions which, when implemented by a processor, cause the processor to perform instructions comprising…,” and “a system, comprising: a processor; and a computer readable medium comprising instructions which, when implemented by the processor, cause the processor to perform operations comprising…”), which are statutory categories of invention.  However, the claims also recite an abstract idea:
Selecting … a set of content items from one of the first set of content items from … and the second set of content items from … based, at least in part, on the activities by the member with content items … wherein selecting a subsequent set of content items is further based on the indications of activities with the one of the first and second sets.

The limitation recites a method to publish content items to users.  This interpretation is consistent with the applicant’s specification.1  Such methods fall within the “certain methods of organizing human activity” group of abstract ideas.2  The limitations can alternatively be interpreted as reciting a method for managing personal behavior or relationships or interactions between people, which also fall within the “certain methods of organizing human activity” group of abstract ideas.3  Finally, examiner submits the above limitation can be interpreted as reciting a mental process.4  Accordingly, the claims recite an abstract idea.
5  The following limitations describe data gathering and data output:
Obtaining, with a processor, a first set of content items from an electronic communication system and a second set of content items from a feed system;

Receiving, with a processor, indications of activities by a member of an online social networking system with content items of electronic communications transmitted to the member;

Causing, with the processor, a network interface device to transmit a new electronic communication of the electronic communications based on the one of the first and second sets of content items as selected;

Receiving, with the processor, indications of activities with the content items of the set of content items in the new electronic communication…. 

Data gathering and data output is insignificant extra-solution activity.  Simply adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.6  
	The embodiment limitations of “a processor … an electronic communication … a feed system … an online social networking system … a network interface device” (claim 1), “a computer readable medium including instructions which, when implemented by a processor, cause the processor to perform instructions comprising … an electronic 
Paragraph 0045: FIG. 5 shows a diagrammatic representation of the machine 500 in the example form of a computer system and within which instructions 524 (e.g., software) for causing the machine 500 to perform any one or more of the methodologies discussed herein may be executed….  The machine 500 may be a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, a smartphone, a web appliance….

Paragraph 0051: In some embodiments, a hardware module may be implemented mechanically, electronically, or any suitable combination thereof….  For example, a hardware module may include software encompassed within a general-purpose processor or other programmable processor.

Paragraph 0052: Considering embodiments in which hardware modules are temporarily configured (e.g., programmed), each of the hardware modules need not be configured or instantiated at any one instance in time.  For example, where a hardware module comprises a general-purpose processor configured by software to become a special-purpose processor, the general-purpose processor may be configured as respectively different special-purpose processors (e.g., comprising different hardware modules) at different times.

Neither the claims nor the specification disclose a particular machine.  The specification instead merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to 7  The limitations also describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.8  Examiner concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  Therefore, the claims are directed to an abstract idea.
	The claims do not include additional elements that amount to significantly more than the abstract idea.  The “obtaining…,” “receiving…,” “causing, with the processor, a network interface device to transmit…,” “obtain…,” “receive…,” and “cause a network interface device to transmit…” limitations describe the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”9  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.10  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract 







With respect to claims 3-7, 10-14, and 17-20: The dependent claims are rejected under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claims 3, 10, and 17: The “wherein selecting the one of the first and second sets occurs upon receipt of both of the first and second sets” limitation further describes the abstract idea(s) identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(b)	Claims 4, 11, and 18: The “wherein selecting the set of content items is based on rates at which the member has had activities with the content items of the first and second sets as transmitted to the member in the electronic communications” limitation further describes the abstract idea(s) identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(c)	Claims 5, 12, and 19: The “wherein selecting the set of content items is based on the one of the first and second sets having the highest rate of activities” limitation further describes the abstract idea(s) identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(d)	Claims 6, 13, and 20: The claims recite “wherein selecting the set of content items is further based on randomization components in combination with the rates.”  Examiner defines “randomization components” to be a random number or 
	(e)	Claims 7 and 14: The claims recite steps to “multiply the randomization components with respective ones of the rates and selects the one of the first and second sets based on a highest value combination of randomization components and rates” limitation further describes the abstract idea(s) identified in the independent claims.  The “multiply the randomization components with respective ones of the rates” limitation also recites a mathematical calculation.11  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.12  Accordingly, the claims recite an abstract idea and are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Traupman (Pub. No. 2014/0358826) in view of Golshan (Pub. No. 2014/0019443).
With respect to claim 1: Traupman discloses a method comprising: obtaining, with a processor … a second set of content items from a feed system (See at least Paragraph 0034: “Accordingly, the external data source from which such raw content data may be accessed may be a database, data repository, storage facility, Web server, etc., associated with the social network service such as LinkedIn or Facebook.  With reference to FIG. 5, the plurality of source modules 202 may include a content source module (e.g., source module 202-2) configured to access, retrieve, or receive the raw content data (e.g., features 501-2).”  See also Paragraph 0040: “FIG. 7 illustrates an example of raw content features stored in a database of an external data source, and an example of a content feature vector.  The database table 700 identifies various content items (such as advertisements Ad1, Ad2, Ad3, etc.) and for each of the content items, various content features….”);
	receiving, with a processor, indications of activities by a member of an online social networking system with content items of electronic communications transmitted to the member … receiving, with the processor, indications of activities with the content items of the set of content items in the new electronic communication… (See at least Paragraph 0024: “As members interact with various applications, services and content made available via the social network service, the members’ behavior (e.g., content viewed, links or member-interest buttons selected, etc.) may be monitored and information concerning the member’s activities and behavior may be stored, for example, as indicated in FIG. 1 by the database with reference number 32.  This information may be used to classify the member as being in various categories.”  See also Paragraph 0049: “Over time, the log data may include 
	selecting, with a processor, a set of content items from one of the first set of content items from the electronic communication system of the online social networking system and the second set of content items from a feed system of the online social networking system based, at least in part, on the activities by the member with the content items of the electronic communications … wherein selecting a subsequent set of content items is further based on the indications of activities with the one of the first and second sets (The limitation recites selecting content items from either the first set or the second set under the broadest reasonable interpretation of the claim.  See at least Paragraph 0017: “[The] response prediction system may predict the likelihood that a particular member of a social network service (e.g., LinkedIn) will click on a particular advertisement or content feed item displayed on a webpage of the social network service.”  See also Paragraph 0050: “[According] to various exemplary embodiments described herein the response prediction system 200 is configured to predict the likelihood that a particular member will perform a particular user action for various content items, in order to determine which of the various content items should be displayed to the particular member in the particular context….  For 
	causing, with the processor, a network interface device to transmit a new electronic communication of the electronic communications based on the one of the first and second sets of content items as selected (See at least Paragraphs 0051-0053: “In operation 803, the prediction module 206 displays the highest ranked content item to the particular member….  In some embodiments, the content item may be an advertisement, offer, promotion, coupon, special, deal, etc., for display on a webpage or in a notification (e.g., text message or an e-mail)….  In some embodiments, the content item may be a piece of content included in a content feed, status feed, activity feed, network feed, network update stream (NUS), and so on.  For example, the content item may be an advertisement, an article, a blog post, and so on.”  See also Paragraph 0083: “The computer system 1200 may further include … a network interface device 1220.”  See also Paragraph 0086: “The instructions 1224 may further be transmitted or received over a communications network 1226 using a transmission 
	Traupman does not explicitly teach the remaining limitation.  However, Golshan discloses obtaining, with a process, a first set of content items from an electronic communication system (See at least Paragraph 0026: “In some embodiments, a method comprises receiving personal information of a user; determining a user interest of the user based on at least some of the personal information; generating a search string based on the user interest; retrieving one or more content elements from a network based on the search string….”  See also Paragraph 0099-0103: “In some embodiments, the content characterization engine 220 scores outward-facing content characterization parameters … Recognition – a normalized score that indicates the popularity of a content element 105 by reviewing how often that content element 105 has been referred to in other public content elements 105 or private content elements 170….”  See also Paragraph 0286: “In various embodiments, users 115 may “opt in” or otherwise allow personal data to be discovered by the system.  Personal data, regardless of whether the personal data is intended to be private or public, may include, but is not limited to, content generated by the user (e.g., social network entries, email, text messages, queries, web pages, documents, pictures, movies, audio files, and the like) as well as content consumed by the user (e.g., articles, email from others, tweets reviewed, RSS content consumed, Facebook entries reviewed, social games played, or the like).”).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to obtain content KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
	Finally, notwithstanding the above discussion, examiner additionally submits the “receiving, with the processor, indications of activities with the content items of the set of content items in the new electronic communication, wherein selecting a subsequent set of content items is further based on the indications of activities with the one of the first and second sets” limitation recites the repetition of the initial “receiving…” and “selecting…” steps.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to “select a subsequent set of content items based on the indications of activities with the one of the first and second sets” since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 3: Although the combination of Traupman and Golshan references discloses the method of claim 1 (including steps to select a content item), the references do not explicitly teach wherein selecting the one of the first and second sets occurs upon receipt of both of the first and second sets.  However, prior to the effective filing date of the claimed invention, it would have been obvious to try by one of ordinary skill in the art to analyze and select content items after receiving 
With respect to claim 4: The combination of Traupman and Golshan references discloses the method of claim 1, wherein selecting the set of content items is based on rates at which the member has had activities with the content items of the first and second sets as transmitted to the member in the electronic communications (See at least Traupman Paragraphs 0049-0050: “[Whenever] a member of a social network service performs a particular user action on a particular content item in a given context, various information describing aspects of this interaction (e.g., information describing the member, information describing the content item, information describing the particular context, etc.) may be stored as entries in an interaction log.  Over time, the log data may include millions or even billions of entries, representing interactions between different members and different content items in different contexts.  Accordingly, the response prediction system may access, for example, all the log entries in the past 30 days where various members performed various user actions (e.g., a click or a non-click) on various content items, and the response prediction system may convert each of these log entries into an assembled feature vector, based on the various embodiments described herein….  [The] response prediction system 200 may operate to perform online inferences based on the trained model (including the trained model coefficients) on a single assembled feature vector.  For example, 
With respect to claim 8: Claim 8 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 8.  Traupman further discloses the embodiment limitations of a computer readable medium including instructions which, when implemented by a processor, cause the processor to perform instructions comprising… (See at least Paragraphs 0083-0085: “The example computer system 1200 includes a processor 1202 … a main memory 1204 and a static memory 1206, which communicate with each other via a bus 1208.  The computer system 1200 may further include … a disk drive unit 1216, a signal generation device 1218 (e.g., a speaker) and a network interface device 1220.  The disk drive unit 1216 includes a machine-readable medium 1222 on which is stored one or more sets of instructions and data structures (e.g., software) 1224 embodying or utilized by any one or more of the methodologies or functions described herein….  The term “machine-readable medium” shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention….”).
With respect to claims 10 and 17: Claims 10 and 17 recite the same limitations as claim 3.  Thus, the arguments applied to claim 3 also apply to claims 10 and 17.  
With respect to claims 11 and 18: Claims 11 and 18 recite the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claims 11 and 18.
With respect to claim 15: Claim 15 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 15.  Traupman further discloses the embodiment limitations of a system, comprising: a processor; and a computer readable medium comprising instructions which, when implemented by the processor, cause the processor to perform operations comprising… (See at least Paragraphs 0083-0085: “The example computer system 1200 includes a processor 1202 … a main memory 1204 and a static memory 1206, which communicate with each other via a bus 1208.  The computer system 1200 may further include … a disk drive unit 1216, a signal generation device 1218 (e.g., a speaker) and a network interface device 1220.  The disk drive unit 1216 includes a machine-readable medium 1222 on which is stored one or more sets of instructions and data structures (e.g., software) 1224 embodying or utilized by any one or more of the methodologies or functions described herein….  The term “machine-readable medium” shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention….”).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Traupman in view of Golshan and in view of Constine (“How Facebook News Feed Works,” TechCrunch.  Sept. 6, 2016.  https://techcrunch.com/2016/09/06/ ultimate-guide -to-the-news-feed/.).
With respect to claim 5: Although the combination of Traupman and Golshan references discloses the method of claim 4, the references do not explicitly teach the remaining limitations.  However, Constine discloses wherein selecting the set of content items is based on the one of the first and second sets having the highest rate of activities (See at least Page 3: “How Other People Engaged With The Post – The more that other people have engaged with a particular post, the more likely that Facebook will show it to you too.  Sometimes people and Pages post boring things few interact with, so it lets them sink into obscurity.  But if a high percentage of people who do see a post at first do engage, Facebook knows it’s interesting and keeps showing it to more people.”).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features or method steps to display content items with highest user engagement as described by Constine in lieu of displaying content items associated with the highest predicted likelihood of a user click as previously taught by Traupman.  Thus, the simple substitution of one known element for producing a predictable result renders the claim obvious.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claims 12 and 19: Claims 12 and 19 recite the same limitations as claim 5.  Thus, the arguments applied to claim 5 also apply to claims 12 and 19.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Traupman in view of Golshan and further in view of Walker (US 7594189)
With respect to claim 6: Although the combination of Traupman and Golshan references discloses the method of claim 4, the references do not explicitly teach the remaining limitation.  However, Walker discloses wherein selecting the set of content items is further based on randomization components in combination with rates (See at least Column 6, Lines 20-32: “The content selection component 120 selects one or more content items from a content items database 122 in an intelligent manner.  The content selection component 120 uses one or more attributes, such as … a user attribute, a content item attribute, and the like, and computes a probability for one or more user selections from the models for the content item….  In response to the computed probability and/or the expected value, the content selection component 120 selects a content item in a manner calculated to be beneficial to the operator of the web server 102.”  See also Column 18, Lines 54-59: “A value W can advantageously be used to weight computed probabilities of various content items to compute an expected value (E) or value predicted (Vp) for that content item.  The value can be associated with a content item in a record in a database.”  See also Claim 10: Walker further discloses “computing the expected values with a randomization component such that the content items with an otherwise higher expected value are merely more likely to be selected than content items with an otherwise lower expected value.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features or method steps to compute an expected value for each content item using a randomization component and a probability (previously derived in Traupman) and select the content item with the highest expected value as taught by Walker in the above combination of references.  As  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claims 13 and 20: Claims 13 and 20 recite the same limitations as claim 6.  Thus, the arguments applied to claim 6 also apply to claims 13 and 20.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Traupman in view of Golshan in view of Walker and further in view of Official Notice. 
With respect to claim 7: The proposed combination of Traupman, Golshan, and Walker references discloses the method of claim 6 … and selects the one of the first and second sets based on a highest value combination of randomization components and rates (See at least Walker Column 6, Lines 20-32: “The content selection component 120 selects one or more content items from a content items database 122 in an intelligent manner.  The content selection component 120 uses one or more attributes, such as … a user attribute, a content item attribute, and the like, and computes a probability for one or more user selections from the models for the content item….  In response to the computed probability and/or the expected value, the content selection component 120 selects a content item in a manner calculated to be beneficial to the operator of the web server 102.”  See also Column 18, Lines 54-59: “A value W can advantageously be used to weight computed probabilities of various content items to compute an expected value (E) or value predicted (Vp) for that content item.  The value can be associated with a content item in a record in a database.”  See also Claim 
	The above references do not explicitly teach wherein the processor multiplies the randomization components with respective ones of the rates.  Official Notice is taken that the steps to derive one value by multiplying two previously known values are old and well-known in the art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to multiply randomization components with respective ones of rates.
With respect to claim 14: Claim 14 recites the same limitations as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 14. 

Response to Arguments
Applicant's arguments filed January 4, 2021, have been fully considered but they are not persuasive. 
Regarding the §101 rejections: Applicants submit the claims are patent-eligible because they do not recite an abstract idea.13  Examiner disagrees and reiterates the “selecting…” limitations recite a method to publish content items to users, which falls within the “certain methods of organizing human activity” group of abstract ideas.  As explained in the updated Office action, the identified limitations can also be interpreted as reciting a method for managing personal behavior or relationships or interactions 14  Publishing content items to users is neither a technology nor technical process but rather a known business practice.  Examiner thus maintains the §101 rejections. 
Regarding the 103 rejections of claims 1, 8, 15: Applicants allege Traupman fails to teach “that a set of content items is selected, where the selections of the set of content items is a selection between a first set of content items that is from an electronic communication system, and a second set of content items from a feed system.”15  This argument is not persuasive for several reasons.  Despite applicant’s assertion to the contrary, Traupman determines “which of the various content items should be displayed to the particular member in the particular context…. [and] choosing content to include in a content feed, based on predicting the content items that the user is most likely to like, share, follow, comment on, etc.”  Paragraph 0050.  Examiner submits the “which of the various content items” and “content” terms refers to a plurality of content items or a set of content items.  Furthermore, as explained in the updated Office action, Traupman teaches the system may select content items from a various sources including those “associated with the social network service such as LinkedIn or Facebook.”  Paragraph 0034.  Examiner defines “a feed system” to include data repositories associated with a 16  Therefore, in light of the above considerations, examiner maintains the prior art rejections.
Regarding the Official Notice rejections: Since no argument was presented explaining why the noticed facts were not well-known in the art, examiner asserts the Applicants did not adequately traverse the Official Notice rejections.  Thus, the subject matter of the Official Notice rejections should be taken as admitted prior art.  See MPEP §2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                          


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicants’ Specification paragraph 0024 (disclosing the claimed invention may be configured to provide subject matter-specific content items such as sponsored job postings, sponsored company postings, and independent targeted sponsor content.).
        2 See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance] (describing “certain methods of organizing human activity” grouping of abstract ideas as including commercial interactions such as “advertising, marketing or sales activities or behaviors; business relations.”)..
        3 Id.
        4 Id.
        
        5 Id.   
        6 Id.  
        7 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        8 Id.
        9 MPEP §2106.05(d)(II).  
        10 Id.  
        11 October 2019 Update: Subject Matter Eligibility Page 4. 
        12 2019 Revised Guidance, supra note 2, at 52.
        13 Remarks 6.  
        14 Id.
        15 Id.
        16 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).